Citation Nr: 1450723	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent prior to March 7, 2014, for posttraumatic stress disorder with alcohol abuse (PTSD). 

2.  Entitlement to a disability rating greater than 70 percent from March 7, 2014, for PTSD.

3.  Entitlement to a disability rating greater than 30 percent for coronary artery disease (CAD).

4.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is also on appeal from a December 2012 rating decision that denied the claims for increased ratings for CAD and bilateral hearing loss. 

In September 2006, the RO granted service connection for PTSD and assigned a 10 percent rating.  In an October 2009 rating decision, the RO assigned a 50 percent rating for PTSD from the effective date of the grant of service connection.  In a January 2014 rating decision, the RO assigned a 70 percent rating for PTSD effective from March 7, 2014.  As these increases do not constitute a full grant of the benefits sought, this issue is before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In May 2011, the Board remanded the issue of entitlement to an increased rating for PTSD for further development.  The RO denied this claim in a March 2012 supplemental statement of the case.  In a June 2012 decision, the Board denied the claim for an increased rating for PTSD.  In a June 2014 decision, the Board vacated the June 2012 Board decision.  The case is now back before the Board for further appellate proceedings.  

The issue of entitlement to a TDIU was raised in conjunction with the Veteran's claim for an increased rating for PTSD.  See August 2011 Vet Center treatment summary (showing Veteran retired due to PTSD).  In a December 2012 rating decision, the RO denied the claim for a TDIU.  The Veteran submitted a notice of disagreement against this decision in March 2013.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Accordingly, though the Veteran has not perfected the appeal for entitlement to a TDIU, the Board has jurisdiction over this matter, pursuant to Rice.

Records in the paper claims file, the Virtual VA paperless claims processing system, and the Veterans Benefits Management System have been reviewed and considered, to include transcripts of the March 2011 and September 2014 Board hearings presided over by the undersigned Veterans Law Judge. 

The issues of entitlement to an initial disability rating greater than 50 percent prior to March 7, 2014, and greater than 70 percent from March 7, 2014, for PTSD; entitlement to a disability rating greater than 30 percent for CAD; and entitlement to a disability rating greater than 10 percent for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are currently PTSD, rated as 50 percent disabling from prior to March 7, 2013, and 70 percent disabling from March 7, 2013; CAD, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 80 percent.  

2.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Because the Veteran's claim for a TDIU is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.   

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are currently PTSD, rated as 50 percent disabling from prior to March 7, 2013, and 70 percent disabling from March 7, 2013; CAD, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 80 percent.  Accordingly, the Veteran has a disability rated as 40 percent disabling or more, and his combined evaluation is 70 percent or more.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD and CAD, and he had to leave his last job in 2011 due to his disability.  See August 2011 Form 21-8940.  Also, the Veteran reports that he has had to monitor his CAD constantly and this caused his termination from his ex-employer.  See October 2011 Veteran statement.  

The Veteran graduated high school.  See September 2014 Board hearing at p. 18.  He has also taken a leadership prep course.  See August 2006 VA treatment record.  Before service, the Veteran worked as an operator for 9 months, and as a clerk for 36 months.  See April 2006 VA examination.  In service, the Veteran served as a combat infantryman.  See DD-214.  After service, the Veteran worked in construction for 17 years.  The Veteran then worked for a school district as a plumber, then later as a maintenance supervisor, from May 1988 to June 2011, when he retired.  See October 2011 Form 21-4192; see e.g., July 2011 VA examination.  

In the September 2014 Board hearing, the Veteran stated that he has a temper and a short fuse, and this is a problem unless he can only do jobs in a room by himself with nobody else around him.  See September 2014 Board hearing at p. 4-5.  The Veteran's Vet Center counselor, D.C., testified that the Veteran has problems with interacting with others, to include in the workplace.  Id. at p. 5.  He stated that the Veteran does not trust the people he works with and he does not want to be around them.  Id. at 8; see also September 2008 VA examination.  The Veteran reported that just prior to his retirement in 2011, he had been promoted to a supervisory positon at work.  Id. at p. 14.  The Veteran stated that he started bumping heads with the other supervisors and with his boss.  Id.  The Veteran reported that he had to deal with a lot of people when he was moved to a supervisory position, and his stress level increased.  Id.  

Also, around the same time as his promotion in 2009, the Veteran reported that he suffered from multiple heart attacks, and his cardiovascular provider opined that he should retire because the stress level would cause more heart attacks.  Id. at 15.  The Veteran reported that one reason why he was put in a supervisory position was to allow him a less physically rigorous occupation due to his heart problems, but once he was in the supervisory position, his PTSD caused the interpersonal problems.  Id. at 17.  The Veteran reported that he retired early due to medical reasons and either he had to retire or get fired.  Id. at 18.  D.C. stated that when the Veteran got the supervisory position, they had to change their appointment times to lunch times so he could work on coping mechanisms so that he could take them back to work to get through the day.  Id. at 19.  D.C. stated that doing this made it difficult for the Veteran to keep and maintain sustainable employment.  Id. 

In a February 2011 treatment summary from the Vet Center, D.C. reported that the Veteran's inabilities to effectively manage his issues regarding interpersonal conflict continue to severely and negatively impact the Veteran's ability to work as a master plumber.  See also July 2008 Vet Center treatment summary.  

On VA examination regarding CAD in July 2011, examiner noted that the Veteran has a pulmonary history of dyspnea onset on moderate exertion.  

On VA examination regarding PTSD in July 2011, the Veteran reported that he had to retire because he could not get along with the men at work.  He was concerned that he would hit someone so his psychologist recommended that he retire.  

In an August 2011 treatment summary from the Vet Center, D.C. reported that the Veteran's inabilities to effectively manage his issues regarding interpersonal conflict have caused him to retire from his job as a master plumber in a school district in June 2011.  It is noted that the Veteran retired despite his family's financial situation and his desire to work.  See also July 2013 Vet Center treatment summary.

In an October 2011 treatment summary from the Vet Center, the Veteran reported that angry outbursts that are intense and frequent in nature.  D.C. reported that the Veteran has occupational and social impairment due to symptoms such as panic attacks and impaired impulse control, resulting in unprovoked periods of anger and irritability.  See also March 2014 Vet Center treatment summary.

In a general VA medical opinion in November 2011, the examiner reviewed the Veteran's claims file and opined that "the Veteran's cardiac status does not prevent him from performing sedentary type employment activities.  The Veteran is able to hear/converse in normal voice levels with the use of hearing aids...There are no apparent non-service-connected conditions which would prevent the Veteran from performing sedentary type employment activities." 

In a July 2013 private treatment letter from the Veteran's cardiovascular provider, the physician stated that the Veteran has continued to complain of dyspnea on exertion, generalized tiredness with activity, as well as tingling and numbness of his lower extremities.  The physician opined that the Veteran's symptoms are compatible with ischemic heart disease/ coronary artery disease, hypertension, and hyperlipidemia.  The physician opined that the Veteran should not perform regular work and strenuous activity as it may aggravate his underlying heart disease.   

On VA examination regarding PTSD in December 2013, the Veteran reported that after service he used to frequently walk out of jobs after working there for a while.  The longest he worked was for 23 years as a plumber for a school district and he retired in 2011 because of his heart problems.  He reports that he did reasonably well in the job because most of the time he was working by himself.  

Based on this evidence, the Board finds that the lay and medical evidence shows that the Veteran's CAD renders him unable to perform the physical acts that are required in work-like setting for a physically active occupation in which the Veteran has work experience, namely construction worker and plumber.  The Board also finds that the lay and medical evidence shows the Veteran's PTSD renders him unable to perform the mental and social acts that are required in a work-like setting for a sedentary occupation in which the Veteran has work experience, namely maintenance supervisor.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For these reasons, the Board finds that the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted.


	
REMAND

In a December 2012 rating decision, the RO denied the issues of entitlement to a disability rating greater than 30 percent for CAD and entitlement to a disability rating greater than 10 percent for bilateral hearing loss, and the Veteran submitted a timely notice of disagreement in March 2013.  However, the RO has not yet issued a statement of the case in response to the Veteran's notice of disagreement.  The Veteran must be issued a statement of the case regarding these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Regarding the claims for increased ratings for PTSD, the Board notes that additional relevant evidence was received by VA prior to re-certification to the Board and since the last supplemental statement of the case was issued in March 2012.  This evidence includes a December 2013 VA examination and July 2013 and March 2014 treatment summaries from the Vet Center.  The RO is required to have considered this evidence and submit a supplemental statement of the case to the Veteran pursuant to 38 C.F.R. § 19.31(b).  Though the RO considered a portion of this additional evidence in a January 2014 rating decision, the RO has not submitted a supplemental statement of the case that considers all additional relevant evidence that was received by VA prior to re-certification to the Board and since the March 2012 supplemental statement of the case.  Therefore, remand of the case for the RO to submit a supplemental statement of the case is necessary.  38 C.F.R. § 19.31(b).  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issues of (a) entitlement to a disability rating greater than 30 percent for coronary artery disease, and (b) entitlement to a disability rating greater than 10 percent for bilateral hearing loss.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. After conducting any development deemed warranted for the claims for increased ratings for PTSD, consider the evidence associated with the claims file since the March 2012 supplemental statement of the case.  Then furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


